Appeal by the defendant from a judgment of the County Court, Westchester County (Battisti, J.), rendered June 15, 1984, convicting him of criminal possession of stolen property in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s belated objection on appeal to the trial court’s refusal to include certain language requested by his codefendant in its charge has not been preserved for our review in the absence of an exception by this defendant (CPL 470.05 [2]). Nor do we believe that the interest of justice requires our review of the issue. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.